

Exhibit 10.33*


TERMINATION OF EMPLOYMENT AGREEMENT, RELEASE AND ADDITIONAL COMPENSATION
AGREEMENT






This Termination of Employment Agreement, Release and Additional Compensation
Agreement (“Agreement”) is entered into as of the 9th day of April, 2019
(“Effective Date”) between Lawrence D. Bain (“Executive”) and IMH Financial
Corporation (“Company”) (collectively “Parties”).
WHEREAS, Executive entered into an Executive Employment Agreement dated July 24,
2014 (“Employment Agreement”) with the Company;
WHEREAS, the Employment Agreement expires on July 24, 2019 (“Expiration Date”)
and the Parties desire an orderly transition upon the Expiration Date;
WHEREAS, the Company is willing to provide additional compensation to Executive
in consideration for his release of any claims and resignation as an officer,
director, employee and member of the Board (and any committee thereof) of the
Company upon the Expiration Date at which time his employment with the Company
will cease; and
WHEREAS, the Company may enter into a consulting relationship with Executive
and/or ITH Partners, LLC (“ITH”) to provide certain services as indicated
herein.
NOW, THEREFORE in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties intending to be legally bound, agree as
follows:
1.Termination of Employment Agreement. Executive acknowledges that he will
continue as Chief Executive Officer (“CEO”) of the Company and the Company
agrees to continue to pay Executive at his base salary rate ($1,145,351 per
annum) until the Expiration Date in accordance with the Employment Agreement.
Executive agrees that upon the Expiration Date, he will no longer be CEO and
will resign as an officer, director, employee, member of the Board (any
committee thereof) of the Company. He further agrees that nothing herein
constitutes a Termination of Employment during the Term of Agreement in Section
8 of his Employment Agreement (“Termination”) and that he has no basis to claim
that such Termination occurred or occurs in the future. Executive acknowledges
that the expiration of the Employment Agreement and non-renewal of same is not
grounds for Termination.
2.    Consultancy with Executive. At the Company’s discretion, the Parties may
enter into a consultant or independent contractor relationship for executive
services to be performed after the Expiration Date. Such arrangement shall be on
a month-to-month basis at a fee of $30,000 per month. Any consultancy or
independent contractor relationship that may be entered into by the Parties
shall be pursuant to a written contract with a one (1) month minimum subject to
a 15-day notice of termination by either Party. The Company agrees to advise
Executive by July 1, 2019 if his services will be used and for what period of
time. The Company will make an effort to provide Executive with an office until
such time as a new CEO is appointed or Juniper obtains space at the Company,
whichever is earlier. However, due to the expected subdivision of space, no
guarantee of office space can be provided.


*Note: certain information in this exhibit has been redacted because, in the
opinion of management, such information a) is immaterial to the overall terms of
this agreement and b) would be competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------







3.    Annual Bonus. The Company guarantees Executive a $600,000 (100% cash)
bonus for 2018 regardless of Company performance which will be outside the
Company’s Executive Bonus Pool and $350,000 for 2019 (100% cash) provided
Executive remains employed through the Expiration Date. Such bonus payments will
be made at the same time as all other senior management but no later than April
30, 2019 and March 31, 2020, respectively.
4.    Special Compensation. The Company will pay Executive $250,000 (100% cash)
no later than January 31, 2020 and $250,000 (100% cash) no later than January
31, 2021.
5.    Legacy Asset Performance Fee (“LAPF”). Executive will be entitled to a
payment of an LAPF from the Company in connection with the disposition by the
Company of all or any part of its interests in that certain real property
consisting of 8000 acres located in Sandoval County, New Mexico, and related
water interests (together, the “New Mexico Asset.”) Under the terms and
conditions of the Employment Agreement, LAPF is defined as an amount equal to 3%
of the positive difference derived by subtracting (i) 110% of the value of the
“Legacy Assets” as of December 31, 2010, as reflected on the Company’s December
31, 2010 Form 10-K audited financial statements (“Base Mark”) from (ii) the
gross amount received by the Company on the sale of such Legacy Asset (“Gross
Proceeds”), if any, from the Company’s sale or other disposition of any Legacy
Asset (as such term is defined in the Employment Agreement) during the term of
the Employment Agreement. The Employment Agreement also provides that the term
“Legacy Assets” shall also include any asset which arises from collection of a
guaranty obtained by the Company in support of a defaulted note or other
obligation or which arises from payments by a guarantor to release such a
guarantee, settlements of insurance claims or litigation and new assets acquired
as a result of collection activities and other matters surrounding collection
activities of assets which were owned by the Company as of December 31, 2010.
Based upon the foregoing language the Company and Executive acknowledge and
agree that the New Mexico Asset is the only Legacy Asset for which LAPF shall be
payable.
For purposes of calculating the LAPF in connection with the disposition of the
New Mexico Asset, the parties agree that the Base Mark shall equal [$ ] (the
“New Mexico Base Mark”). Thus, the LAPF payable to Executive in connection with
the disposition of the New Mexico Asset shall equal 3% of the positive
difference, if any, from subtracting (a) the New Mexico Base Mark from (b) the
Company’s prorata portion of the Gross Proceeds (i.e., the portion of the Gross
Proceeds from such sale actually received by the Company), from the disposition
of all or any part of the New Mexico Asset, after payment of any costs relating
to that certain Settlement Agreement dated December 20, 2010, with Sandoval
County, New Mexico. The New Mexico Base Mark will be increased by an amount
equal to any un-reimbursed capital improvements incurred by the Company or any
allocated portion of such capital improvements advanced by the Company in the
form of loans to the partnerships and/or limited liability companies which own
the New Mexico Property (together, the “New Mexico Entities”). Any brokerage
fees, consulting fees, legal fees, or management fees incurred by the New Mexico
Entities, or closing costs, shall not increase the New Mexico Base Mark or
reduce Gross Proceeds for the purposes of calculating the LAPF relating to the
New Mexico Asset; provided, however, that the Gross Proceeds shall be increased
by the amount of any accrued management fees or judgments actually collected by
the Company or any of its affiliates.






 

--------------------------------------------------------------------------------







Schedule A, Schedule B, and Schedule C to this Agreement provide the relevant
LAPF calculations based upon a 50-50% split between water and land rights. The
actual percentage of land and water will not alter the calculations. The
Schedules are for illustration purposes and Executive would receive a
proportional LAPF based upon the Gross Proceeds actually received by the Company
(meaning no outstanding liens, interpleaders, pending or threatened actions or
other encumbrances) before December 31, 2022. In order to receive any LAPF, the
final sale and closing of the New Mexico Asset must occur prior to December 31,
2022. The Company determines in its sole discretion when the New Mexico asset is
sold and closed. After December 31, 2022, Executive will be eligible to receive
LAPF for up to five years provided the sale and closing occurred prior to
December 31, 2022. For the avoidance of doubt, payment of LAPF will only be made
based on monies actually received by the Company.
After Company informs Executive of the amount of the LAPF, Executive may provide
input within five (5) business days if he believes the calculations were not in
accordance with the spreadsheet methodology. The Company will retain any monies
until the dispute is resolved and Executive signs a release. In the event of any
dispute as to the amount of the LAPF, the determination of the Company will be
final and binding.
6.    Consultancy with ITH.    The Company will enter into a consultancy
agreement with ITH on mutually agreeable terms as provided below to assist in
the closing of the sale of the New Mexico Asset (the “New Mexico Closing”), and
to assist in the sale of all remaining assets of the Company as need be. The
consulting agreement shall commence on July 25, 2019, and terminate on the
earlier of the date of the New Mexico Closing or December 31, 2022 (“Consultancy
Termination Date”). A monthly fee of $5,000 (or the pro rata portion thereof for
a partial month) shall be paid in arrears beginning August 1, 2019 until
termination of the consulting agreement. The Company agrees that any consulting
agreement between Executive or ITH will address reimbursement of reasonable
travel expenses, solely for IMH business, provided they are approved in advance
by the Company’s CFO and not paid for by a third party.
In addition, Schedule D to this Agreement provides calculations showing an
incentive bonus ITH will receive based on the Net Cash amount received by the
Company for the New Mexico Asset (the “Incentive Bonus”). The definition of Net
Cash shall mean all cash received by the Company from the sale of the New Mexico
Asset, less reimbursement of cash advances made by the Company to the New Mexico
Entities, and less all expenses incurred by the Company after February 1, 2019,
pertaining to the New Mexico Asset, including, but not limited to, broker fees,
legal fees, taxes, regulatory expenses, engineering expenses, surveyor costs,
filing fees, litigation costs, payments to alleged partners/LLC members of the
New Mexico Entities, consulting costs, payments to municipalities, taxing
districts, etc. (“Net Costs”). The Company shall determine the Net Costs and its
determination shall be final. If ITH disputes the determination of Net Costs,
the Parties agree to share the cost of an audit of the Net Costs by KPMG
(“Accountant”) and the Accountant’s determination shall be final and binding on
the Parties.
If Net Cash received by the Company is at least [$ ] (“Net Cash Threshold”), the
Incentive Bonus will be an amount equal to the sum of: (a) $250,000; and (b) an
additional $22,000 for each additional one million dollars of Net Cash received
in excess of the Net Cash Threshold for the New Mexico Asset (each such $22,000
is referred to herein as a “Surplus Bonus”), except






 

--------------------------------------------------------------------------------







as provided below. Surplus Bonuses shall be calculated on a prorated basis for
partial one million dollar increments above the Net Cash Threshold.
Contemporaneously with the New Mexico Closing, the Company will set aside $5
million as a reserve for any future Net Costs associated with the sale of the
New Mexico Asset (the “Reserve”) for the two-year period thereafter (the
“Reserve Period”). The amount of the Reserve shall be included as part of the
calculation of the Net Cash Threshold. If the amount of the Reserve causes the
Net Cash to drop below the Net Cash Threshold, then ITH shall initially be
entitled to fifty percent (50%) of the initial $250,000 portion of the Incentive
Bonus. If the amount of the Reserve does not cause the Net Cash to drop below
the Net Cash Threshold but results in Net Cash of less than the sum of the Net
Cash Threshold and $5 million [($ )], then ITH shall initially be entitled to
the sum of $250,000 and 50% of each applicable Surplus Bonus. If the amount of
the Reserve does not cause the Net Cash to drop below the Net Cash Threshold and
results in Net Cash exceeding [$ ], then ITH shall initially be entitled to the
sum of: (i) $250,000, (ii) 100% of each Surplus Bonus allocable to a one million
dollar increment of Net Cash above [$ ]; and (iii) 50% of each Surplus Bonus
allocable to one million dollar increments of Net Cash above the Net Cash
Threshold, but below [$ ]. At the end of the Reserve Period, ITH will receive
the balance of the Incentive Bonus then due based on the final amount of Net
Cash received by the Company after payment of any net Costs from the Reserve.
Notwithstanding the foregoing, no Incentive Bonus payment will be made to ITH
unless at least 50% of the value of the sale is allocated to land rather than
water or if the Net Cash received does not exceed the Net Cash Threshold. In no
event shall ITH be required to reimburse the Company for any Surplus Bonus
initially paid, but not payable at the end of the Reserve Period due to Net
Costs being paid from the Reserve.
For the avoidance of doubt, and assuming monies are received and no less than [
] is allocated to land in each of these examples, if the Net Cash received from
the sale of the New Mexico Asset is [$ ], the initial portion of the Incentive
Bonus shall equal the sum of: (x) $250,000; (y) $22,000 for the million dollar
increment of Net Cash above the sum of the Net Cash Threshold and $5 million;
and (z) $55,000, which is 50% of each million dollar increment of Net Cash above
the Net Cash Threshold, but below [$ ]. At the conclusion of the Reserve Period,
ITH will receive the remaining, if any, pro rata share of the Incentive Bonus
above what is already received based on the final amount of Net Cash received by
the Company after payment of any Net Costs from the Reserve. So, for example,
assuming the same [$ ] sale, if $2 million of the Reserve is spent, then the
final Net Cash would be [$ ], and ITH would be entitled to an additional $11,000
Incentive Bonus. On the other hand, if $3 million of the Reserve is spent, then
Net Cash would be [$ ], and ITH would not be entitled to any further Incentive
Bonus.
As another example, if the Company receives [$ ] in Net Cash from the sale of
the New Mexico Asset, ITH will initially receive 50% of the Incentive Bonus
($125,000) since the initial Reserve causes the Net Cash to drop below the Net
Cash Threshold. If no additional Net Costs are expended from the Reserve during
the Reserve Period, then at the end of the Reserve Period, ITH will receive
$125,000 (the other 50% of the $250,000) and $44,000 in Surplus Bonuses.
However, if the Reserve is depleted during the Reserve Period by $2 million or
more, and the final Net Cash goes below the Net Cash Threshold, no further
Incentive Bonus will be payable to ITH, but ITH will not have to return any
portion of the Incentive Bonus previously paid. If the Net Costs paid from the
Reserve are $1 million at the end of the Reserve Period, then the Company would
pay ITH an additional $147,000 (0.5 x $250,000 + $22,000 = $147,000).






 

--------------------------------------------------------------------------------







After Company informs Executive of the amount of the incentive fee, if any,
Executive may provide input within five (5) business days if he believes the
calculations were not in accordance with the spreadsheet methodology. The
Company will retain any monies until the dispute is resolved and Executive signs
a release. In the event of any dispute as to the amount of the incentive fee
earned, if any, the determination of the Company will be final and binding.
7.    Equity Awards. Executive’s Equity Awards will continue to vest until the
Expiration Date in accordance with the Awards and the Employment Agreement.
Notwithstanding the above, effective on or before the Expiration Date, the
Company will take appropriate action via Board approved resolution and any other
necessary steps to vest in full all unvested Executive Equity Awards in the
Company.
8.    Deferral Plan. Executive’s existing cash deferrals and future payments
through the Expiration Date will vest in accordance with the Deferral Plan.
Notwithstanding the above, effective on the Expiration Date, the Company will
take appropriate action via Board approved resolution and any other necessary
steps to vest in full all deferred contributions or payments as of that date.
9.    Benefits. Executive will continue to receive the Executive Benefits
outlined in Section 7 of the Employment Agreement until the Expiration Date
including reimbursement of expenses in accordance with Company policy. Executive
acknowledges that he is not entitled to and is not owed any accrued vacation
benefits or payments. After the Expiration Date, Executive may convert such
benefits under Section 7 of the Employment Agreement as permitted by the plans
and he is eligible to convert his health insurance coverage in accordance with
COBRA at Executive’s expense. To the extent the Company can maintain Executive’s
cancer insurance in force, the Company will do so provided Executive pays the
full premium for such benefit. The Company has no responsibility to provide a
replacement policy in the event such insurance lapses or terminates.
10.    Consideration and Releases. Executive acknowledges that he is receiving
good and sufficient consideration now and in the future from the Company for the
signing of this Agreement and each of the attached three releases, one to be
signed simultaneously with this Agreement (Exhibit A) and the consideration
provided in Paragraphs 2 and 3 herein, another (Exhibit B) to be signed upon the
Expiration Date and the consideration provided in Paragraph 4 herein, and the
third release (Exhibit C) to be signed in January 2023 and the consideration
provided in Paragraph 6 herein and other good and valuable consideration.
Executive acknowledges that the receipt of payments and benefits under this
Agreement are expressly contingent upon his signing the releases attached as
Exhibits A, B and C at the appropriate times.
11.    Proceedings. Executive or his representatives or assigns shall not
institute nor be represented as a party in any lawsuit, charge, claim, complaint
or other proceeding against or involving the Company based on Executive’s
employment with the Company or upon any act or omission occurring up to and
including the date that this Agreement is fully executed, whether as an
individual or class action, with any administrative agency, regulatory agency,
judicial or other forum under any federal, state or local laws, rules,
regulations or any other basis. Further, Executive or his representatives or
assigns shall not seek or accept any award or settlement from any such source or
proceeding. In the event that Executive or his representatives or assigns
institutes, is a knowing participant, or is a willing member of a class that
institutes any






 

--------------------------------------------------------------------------------







such action, such claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement. This Agreement does
not affect Executive’s right to file a charge with the EEOC or to participate in
any investigation conducted by the EEOC, but Executive acknowledges that he is
not entitled to any other monies other than those payments described in this
Agreement except as provided in Paragraph 18 herein.
12.    Post-Termination Obligation.    Executive remains subject to the
Post-Termination Obligations in Section 9 of the Employment Agreement which
survive, except the Company, in its sole discretion, may waive certain aspects
of Sections 9(d) and (e), but only by written authorization of the Company if
Executive obtains employment, consultancy, or partnership position with Juniper
Capital and continues to cooperate with the Company with respect to the sale of
the New Mexico Asset.
13.    Confidentiality and Non-Disclosure of Agreement. Executive agrees that
Executive will not divulge the existence or terms of this Agreement, except to
Executive’s attorneys, financial advisors and immediate family, or if required
by subpoena or Court order, and as required by governmental agencies including
taxing authorities.
14.    Noncompetition and Nonsolicitation.    From the Expiration Date through a
one-year period following the Consultancy Termination Date, Executive shall (a)
refrain from directly or indirectly employing, attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave employment
with, the Company or cease in providing services to the Company; (b) refrain
from directly or indirectly soliciting or attempting to solicit any third party
with whom the Company has an ongoing business relationship or contractual
relationship, for purposes of providing products or services that are
competitive with those provided by the Company; (c) not directly or indirectly
induce or attempt to induce any third party with whom the Company has an ongoing
business relationship or contractual relationship, including clients, customers
and agents, to cease doing business with the Company, or in any way interfere
with the relationship between any such third party with whom the Company has an
ongoing business relationship with the Company. In the event that the
restrictions against engaging in competitive activity contained in this
Paragraph 14 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, this Paragraph 14 shall be interpreted to extend only over
the maximum period of time for which it may be enforceable and over the maximum
geographical area as to which it may be enforceable and to the maximum extent in
all other respects as to which it may be enforceable, all as determined by such
court in such action.
Executive understands that the restrictions set forth in this Paragraph 14 are
intended to protect the Company’s interest in its established relationship and
goodwill with employees, customers, clients, agents, and third party entities
involved in negotiating contracts for the Company’s services and products, and
agrees that such restrictions are reasonable and appropriate for this purpose.
15.    Arbitration. Any and all disputes between the Parties, Executive’s
representatives, the Executive and/or ITH and the Company, or members of the
Company’s Board, Company employees, shareholders, partners, investors or
affiliated entities, including but not limited to claims regarding employment,
expiration of the Employment Agreement, or claims of






 

--------------------------------------------------------------------------------







Termination arising out of or relating to this Agreement or in relation to any
aspect of the Company or its activities, or any payments or amounts due under
this Agreement or Executive’s employment or consultancy with the Company shall
be resolved through arbitration by a single arbitrator who is a member of the
National Academy of Arbitrators (“NAA”) in accordance with the American
Arbitration Association’s (“AAA”) Employment Arbitration Rules and Mediation
Procedures (“Rules”). The arbitration shall take place in Arizona at a mutually
convenient location. The single arbitrator shall be chosen from the AAA lists,
pursuant to the AAA Rules, but only those arbitrators from the NAA may be
included on the AAA list, and such arbitrators on the list shall not be
exclusively from Arizona. In the event that any dispute or controversy is deemed
non-arbitrable, then any remaining dispute or controversy that is found
arbitrable will remain subject to arbitration. For any dispute or controversy
deemed non-arbitrable, Executive waives his right to a jury trial for that
dispute or controversy.
16.    Cooperation. Executive will continue to cooperate and act in the
interests of the Company as if he remained a fiduciary through the Expiration
Date (and during the consultancy period if the parties or ITH enter into a
consulting agreement pursuant to this Agreement). Executive agrees that for two
years following the Expiration Date he will cooperate as reasonably necessary
consistent with his business obligations after the Expiration Date in any legal
disputes and proceedings relating to issues, incidents, or assets including the
New Mexico Asset to which he is familiar during his employment. Executive
acknowledges that neither he nor ITH is entitled to any payments under Section
9(j) of his Employment Agreement or any other payment for his cooperation,
except as expressly provided in Paragraph 6 of this Agreement. The Company
agrees to reimburse Executive for his reasonable expenses incurred in such
cooperation. Executive will also reasonably cooperate in any legal disputes and
proceedings relating to issues, incidents, or assets including the New Mexico
Asset to which he is familiar during his employment, even if the requested
cooperation is more than two years after the Expiration Date, but in that case
(after 2 years) the Company will reimburse Executive for his expenses incurred
in such cooperation and also pay Executive an hourly rate of $500 for his
cooperation efforts
17.    Mutual Non-Disparagement.    Executive agrees that Executive will not
make any negative or disparaging comments about, or directly take, support,
encourage, or participate in any action or attempted action, which in anyway way
would damage the reputation or business relations of the Company, its
affiliates, parents and subsidiaries, directors, officers or any of their former
or current employees. The Company agrees that it shall not, and that it shall
instruct its directors and executive officers to not make public statements or
communications that disparage the Executive. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).
18.    Clawback Provisions. The amounts certain owed to Executive and described
under Paragraphs 3, 4, 7 and 8 of this Agreement (“Amounts Certain”) are not
subject to clawback in the event the Company fails to make such payments, except
as provided below. These Amounts Certain will be subject to clawback if the
Company institutes a cause of action against Executive for unknown claims, and
the amount subject to clawback will be limited to the amount at issue for
unknown claims. All payments and fees are subject to being clawed back if
Executive seeks payment under Section 8 of the Employment Agreement, makes any
disparaging statements about the Company, its Board members or employees,
breaches Paragraph 14 of the






 

--------------------------------------------------------------------------------







Agreement, or violates any Post-Termination Obligation, and in the event there
is a material financial restatement affecting the value of the Company through
the Expiration Date or for a two-year period after the Expiration Date.
Further, any consultancy with Executive or ITH shall be terminated upon the
institution of any claim by Executive or his representatives or assigns,
including in arbitration. “Clawback” means that the Executive must return the
payments to the Company or be subject to set-off or counter-claim for such
monies if Executive or his representatives or assigns institutes any action
including arbitration against the Company, the Board of the Company or any of
its employees.
19.    No Re-Employment.    Executive agrees that Executive will not knowingly
apply for or seek employment with the Company or any of its affiliates,
predecessors, successors, parent companies, subsidiaries or any other business
entities in which the Company may now or in the future have an ownership
interest. If Executive seeks employment with the Company or any of its
affiliates, predecessors, successors, parent companies, subsidiaries or any
other business entities in which the Company may now or in the future have an
ownership interest, and is hired, it is hereby acknowledged that the Company has
a legitimate and valid reason to discharge Executive as part of the
consideration received from the Company in connection with this Agreement.
20.    Mutual Release. In exchange for the promises and consideration described
in this Agreement, the parties hereby fully release and forever discharge each
other and the Company’s parents, subsidiaries, affiliated and related entities,
and all such entities’ officers, directors, employees, agents, joint venturers,
insurers, and assigns from any and all known claims, demands, suits, causes of
actions, or controversies arising out of Executive’s employment with the
Company, as of the Effective Date of this Agreement.
21.    Death. In the event of Executive’s death, Executive’s restrictive stock
awards and deferred income shall become vested in accordance with the awards
and/or plans. The amounts owed to Executive under Paragraphs 3, 4, 5 and 6 of
this Agreement will be paid to Executive’s estate, subject to the conditions set
forth in Paragraphs 5 and 18 of this Agreement.
22.    Directors’ and Officers’ Insurance. The Company represents that it will
maintain Directors’ and Officers’ insurance coverage (“D&O”) for five years
following the Expiration Date such that Executive will have D&O with the same
coverage as currently exists. If for any reason such D&O is discontinued, a tail
policy will be purchased by the Company for the remainder of the five years from
the Expiration Date.
23.    Tax Indemnification. Executive shall indemnify the Company regarding any
penalties and interest as a result of the deferral of income hereunder.
Executive acknowledges that he is responsible for any costs resulting from
Section 409A of the Internal Revenue Code of 1986, as amended (“409A”). This
Agreement is intended to comply with, or otherwise be exempt from, 409A. The
Company shall not be liable to Executive for any payment made under this
Agreement that is determined to result in an additional tax, penalty, or
interest under 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under 409A. For purposes of
409A, the right to a series of installment payments under this Agreement shall
be treated as a right to a series of separate payments. “Termination of
employment” or words of similar import, as used in this Agreement, means for
purposes of






 

--------------------------------------------------------------------------------







409A the Expiration Date as of which the Company and Executive reasonably
anticipate that no further services will be performed by Executive as an
employee and shall be construed as the date that Employee first incurs a
“separation from service” for purposes of 409A. Executive should consult a tax
advisor or accountant regarding this Agreement.
24.    Stock Transfer. The Company agrees not to unreasonably withhold approval
of any transfers of Company stock that either Executive or ITH can arrange
subject to approval by both JP Morgan and Juniper Capital (current preferred
holders).
25.    Withholding. Executive acknowledges that all compensation provided in
this Agreement will be less applicable withholdings, deductions and taxes except
for the consulting arrangements in Paragraphs 2 and 6.
26.    Governing Law. The laws of Delaware shall govern this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
Parties without regard to the conflicts of laws that would implicate the laws of
any other jurisdiction.
27.    No Third Party Beneficiary. Nothing herein expressed or implied is
intended to confer upon any person, other than the Parties, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.
28.    Return of Company Property. Executive agrees to return all Company
property by the Expiration Date including, but not limited to, any keys,
laptops, Company-owned mobile phones, ID cards, computer disks, passwords,
proprietary materials, financial data, files, and any Confidential Company
documents unless granted express written permission by the Company.
29.    Press Releases and Public Disclosures. Subject to Securities counsel and
Public auditors review and approval, the Parties agree that in all Press
Releases, disclosures and statements, provided this Agreement is executed, the
documents will indicate Executive intends to become affiliated with an outside
advisor to the Company. Accordingly, Executive and Company have mutually agreed
not to seek extension of the Employment Agreement. The Parties are discussing a
consulting arrangement pursuant to which Executive may provide services to the
Company.
30.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and, when executed by both Parties to the
Agreement, shall constitute one and the same instrument. Facsimile or PDF
transmissions of this Agreement signed by either Party hereto shall be deemed an
original.
31.    Entire Agreement. The Agreement including the Releases and the Employment
Agreement constitute the entire understanding and agreement between the
Executive and the Company and replaces and cancels all previous agreements and
commitments, whether spoken or written. Nothing in this Agreement supersedes or
replaces any of Executive’s obligations under his Employment Agreement that
survive termination, including, but not limited to, Executive’s Post-Termination
Obligations in Section 9 of the Employment Agreement.
32.    Modification in Writing. No oral agreement, statement, promise,
commitment or representation will alter or terminate the provisions of this
Agreement. This Agreement cannot






 

--------------------------------------------------------------------------------







be changed or modified except by written agreement signed by the Executive and
an authorized representative of the Company.
33.    Severability. Any term or provision of this Agreement which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.
34.    Non-Admission. Nothing contained in this Agreement nor the fact that the
Parties have signed the Agreement shall be considered an admission by either
Party.
35.    Competency. Executive warrants that he is fully competent to enter into
this Agreement, he acknowledges that he has been afforded an opportunity to
review this Agreement with his attorney, that he has read and understands this
Agreement, and that he has signed this Agreement freely, knowingly and
voluntarily.
36.    Construction. Executive recognizes that both Parties were represented by
counsel in negotiating this Agreement and that no adverse inference should be
made against either party because both Parties participated in the drafting of
this Agreement.
37.    Acknowledgment. Executive is advised to consult with an attorney of his
choice prior to executing this Agreement and the Releases attached hereto at the
appropriate time. By signing below, Executive acknowledges and certifies that he
has been provided a consideration period of twenty-one (21) calendar days to
decide whether to sign this Agreement and its Releases and that no one hurried
him into signing this Agreement. Executive further understands that he has the
right to revoke this Agreement within seven (7) days after signing it only for
purposes of any rights under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act by providing a written notice to the
Company in care of Jonathan Brohard, Esq., General Counsel.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify their agreement to the terms of the Agreement, the
Parties have executed this Agreement on the date set forth opposite their
signatures, which appear below.






 

--------------------------------------------------------------------------------



















LAWRENCE D. BAIN




04/9/19            /s/ Lawrence D. Bain    
Date




IMH Financial Corporation




04/11/19            By:/s/ Jonathan Brohard    
Date    Name:Jonathan Brohard    
Title:EVP & General Counsel    






 

--------------------------------------------------------------------------------







EXHIBIT A


Lawrence D. Bain (“Executive”) and IMH Financial Corporation, including its
parents, subsidiaries, affiliate companies, assigns, representatives, agents,
shareholders, officers, directors, attorneys and employees (collectively
“Company”), hereby knowingly and voluntarily agree to enter into this Release
Agreement (“Release”) in order to resolve all outstanding issues and set forth
all obligations between the parties.
1.    General Release. Executive agrees that acceptance of this Agreement
constitutes an accord and satisfaction and full, complete, and knowing waiver of
any known and unknown claims asserted or non-asserted which Executive may have
against Company arising out of Executive’s employment (with the exception of any
claim which cannot be waived by law and for vested benefits), including any
claims Executive may have under the federal or state law for wages, bonuses,
torts, contracts, or employment agreements or under any federal, state, or local
statute, regulation, rule, ordinance, or order which covers or purports to cover
or relates to any aspect of employment, including, but not limited to,
discrimination based on race, sex, age, religion, national origin, citizenship,
sexual orientation, physical, medical, or mental condition or marital status
under, among other statutes, Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Americans with Disabilities Act as
amended, the Age Discrimination in Employment Act (“ADEA”) as amended, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act as amended by the
Equal Pay Act of 1963, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Sarbanes-Oxley Act, the Arizona Wage Act, the Arizona
Equal Pay Act, the Arizona Employment Protection Act, the Arizona Right to Work
Act, the Arizona criminal code, and any other federal, state or local civil
rights, retaliation, discrimination or labor laws.
2.    Prior Release Superseded. This Release supersedes the general release of
Exhibit A of the Executive Employment Agreement entered into on July 24, 2014,
between Executive and the Company.
3.    Releasees. As a material inducement to the Company to enter into this
Agreement, Executive hereby irrevocably and unconditionally releases, acquits,
and forever discharges the Company, any related affiliates of the Company and
their respective direct and indirect shareholders, and each of the Company’s and
such affiliates’ and shareholders’ directors, officers, employees,
representatives, attorneys, and all persons acting by, through, under or in
concert with any of them (collectively, “Releasees”), or any of them, from any
and all complaints, claims, controversies, damages, actions, causes of action,
suits, rights, demands, costs, losses, debts, and expenses (including attorneys’
fees and costs actually incurred), known or unknown, which Executive now has,
owns, holds, or claims to have, own, or hold, or claimed to have, own, or hold,
or which Executive at any time hereafter may have, own, or hold, or claim to
have, own, or hold, from the beginning of time until the date hereof, arising
out of or in any manner relating to all events or circumstances in any way
related to Executive’s employment with Company or the separation of that
employment against each of the Releasees. This Agreement and Release does not
affect Executive’s right to file a charge or complaint with any state, local, or
federal agency or to participate or cooperate in such a matter; however,
Executive






 

--------------------------------------------------------------------------------







acknowledges that Executive is not entitled to any other monies or amounts other
than those payments described in this Agreement.
4.    Confidentiality and Non-Disclosure of Agreement. Executive agrees that
Executive will not divulge the existence or terms of this Agreement, except to
Executive’s attorney, financial advisor and immediate family, or if required by
subpoena or Court order, and as required by governmental agencies including
taxing authorities.
5.    Severability. Any term or provision of this Agreement which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.
6.    Non-Admission. Nothing contained in this Agreement nor the fact that the
Parties have signed the Agreement shall be considered an admission by either
Party.
7.    Competency; Opportunity to Review. Executive warrants that Executive is
fully competent to enter into this Agreement and Release and acknowledges that
Executive has been afforded the opportunity to review this Agreement with
Executive’s attorney for at least twenty-one (21) calendar days, that Executive
has been advised to consult with an attorney prior to executing this Agreement,
that Executive has read completely, and fully understands the terms of this
Agreement, and that Executive has signed this Agreement freely and voluntarily.
Further, Executive acknowledges that Executive has the opportunity revoke this
Agreement within seven (7) calendar days of signing it for ADEA purposes only
(“Revocation Period”) and that Executive must return any amount received
thereunder in such event.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify their agreement to the terms of this Agreement, the
parties have executed this Agreement on the dates set forth under their
signatures which appear below.






LAWRENCE D. BAIN




04/09/19            /s/ Lawrence D. Bain    
Date




IMH Financial Corporation




04/11/19            By:/s/ Jonathan Brohard    
Date    Name:Jonathan Brohard    
Title:EVP & General Counsel    






 

--------------------------------------------------------------------------------









EXHIBIT B


Lawrence D. Bain (“Executive”) and IMH Financial Corporation, including its
parents, subsidiaries, affiliate companies, assigns, representatives, agents,
shareholders, officers, directors, attorneys and employees (collectively
“Company”), hereby knowingly and voluntarily agree to enter into this Release
Agreement (“Release”) in order to resolve all outstanding issues and set forth
all obligations between the parties.
1.    General Release. Executive agrees that acceptance of this Agreement
constitutes an accord and satisfaction and full, complete, and knowing waiver of
any known and unknown claims asserted or non-asserted which Executive may have
against Company arising out of Executive’s employment (with the exception of any
claim which cannot be waived by law and for vested benefits), including any
claims Executive may have under the federal or state law for wages, bonuses,
torts, contracts, or employment agreements or under any federal, state, or local
statute, regulation, rule, ordinance, or order which covers or purports to cover
or relates to any aspect of employment, including, but not limited to,
discrimination based on race, sex, age, religion, national origin, citizenship,
sexual orientation, physical, medical, or mental condition or marital status
under, among other statutes, Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Americans with Disabilities Act as
amended, the Age Discrimination in Employment Act (“ADEA”) as amended, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act as amended by the
Equal Pay Act of 1963, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Sarbanes-Oxley Act, the Arizona Wage Act, the Arizona
Equal Pay Act, the Arizona Employment Protection Act, the Arizona Right to Work
Act, the Arizona criminal code, and any other federal, state or local civil
rights, retaliation, discrimination or labor laws.
2.    Releasees. As a material inducement to the Company to enter into this
Agreement, Executive hereby irrevocably and unconditionally releases, acquits,
and forever discharges the Company, any related affiliates of the Company and
their respective direct and indirect shareholders, and each of the Company’s and
such affiliates’ and shareholders’ directors, officers, employees,
representatives, attorneys, and all persons acting by, through, under or in
concert with any of them (collectively, “Releasees”), or any of them, from any
and all complaints, claims, controversies, damages, actions, causes of action,
suits, rights, demands, costs, losses, debts, and expenses (including attorneys’
fees and costs actually incurred), known or unknown, which Executive now has,
owns, holds, or claims to have, own, or hold, or claimed to have, own, or hold,
or which Executive at any time hereafter may have, own, or hold, or claim to
have, own, or hold, from the beginning of time until the date hereof, arising
out of or in any manner relating to all events or circumstances in any way
related to Executive’s employment with Company or the separation of that
employment against each of the Releasees. This Agreement and Release does not
affect Executive’s right to file a charge or complaint with any state, local, or
federal agency or to participate or cooperate in such a matter; however,
Executive acknowledges that Executive is not entitled to any other monies or
amounts other than those payments described in this Agreement.
3.    Confidentiality and Non-Disclosure of Agreement. Executive agrees that
Executive will not divulge the existence or terms of this Agreement, except to
Executive’s attorney, financial






 

--------------------------------------------------------------------------------







advisor and immediate family, or if required by subpoena or Court order, and as
required by governmental agencies including taxing authorities.
4.    Severability. Any term or provision of this Agreement which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.
5.    Non-Admission. Nothing contained in this Agreement nor the fact that the
Parties have signed the Agreement shall be considered an admission by either
Party.
6.    Competency; Opportunity to Review. Executive warrants that Executive is
fully competent to enter into this Agreement and Release and acknowledges that
Executive has been afforded the opportunity to review this Agreement with
Executive’s attorney for at least twenty-one (21) calendar days, that Executive
has been advised to consult with an attorney prior to executing this Agreement,
that Executive has read completely, and fully understands the terms of this
Agreement, and that Executive has signed this Agreement freely and voluntarily.
Further, Executive acknowledges that Executive has the opportunity revoke this
Agreement within seven (7) calendar days of signing it for ADEA purposes only
(“Revocation Period”) and that Executive must return any amount received
thereunder in such event.


DO NOT SIGN BELOW UNTIL JULY 24, 2019
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify their agreement to the terms of this Agreement, the
parties have executed this Agreement on the dates set forth under their
signatures which appear below.


LAWRENCE D. BAIN




                
Date




IMH Financial Corporation




By:    
Date    Name:    
Title:    






 

--------------------------------------------------------------------------------









EXHIBIT C


Lawrence D. Bain (“Executive”) and IMH Financial Corporation, including its
parents, subsidiaries, affiliate companies, assigns, representatives, agents,
shareholders, officers, directors, attorneys and employees (collectively
“Company”), hereby knowingly and voluntarily agree to enter into this Release
Agreement (“Release”) in order to resolve all outstanding issues and set forth
all obligations between the parties.
1.    General Release. Executive agrees that acceptance of this Agreement
constitutes an accord and satisfaction and full, complete, and knowing waiver of
any known and unknown claims asserted or non-asserted which Executive may have
against Company arising out of Executive’s employment (with the exception of any
claim which cannot be waived by law and for vested benefits), including any
claims Executive may have under the federal or state law for wages, bonuses,
torts, contracts, or employment agreements or under any federal, state, or local
statute, regulation, rule, ordinance, or order which covers or purports to cover
or relates to any aspect of employment, including, but not limited to,
discrimination based on race, sex, age, religion, national origin, citizenship,
sexual orientation, physical, medical, or mental condition or marital status
under, among other statutes, Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Americans with Disabilities Act as
amended, the Age Discrimination in Employment Act (“ADEA”) as amended, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act as amended by the
Equal Pay Act of 1963, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Sarbanes-Oxley Act, the Arizona Wage Act, the Arizona
Equal Pay Act, the Arizona Employment Protection Act, the Arizona Right to Work
Act, the Arizona criminal code, and any other federal, state or local civil
rights, retaliation, discrimination or labor laws.
2.    Releasees. As a material inducement to the Company to enter into this
Agreement, Executive hereby irrevocably and unconditionally releases, acquits,
and forever discharges the Company, any related affiliates of the Company and
their respective direct and indirect shareholders, and each of the Company’s and
such affiliates’ and shareholders’ directors, officers, employees,
representatives, attorneys, and all persons acting by, through, under or in
concert with any of them (collectively, “Releasees”), or any of them, from any
and all complaints, claims, controversies, damages, actions, causes of action,
suits, rights, demands, costs, losses, debts, and expenses (including attorneys’
fees and costs actually incurred), known or unknown, which Executive now has,
owns, holds, or claims to have, own, or hold, or claimed to have, own, or hold,
or which Executive at any time hereafter may have, own, or hold, or claim to
have, own, or hold, from the beginning of time until the date hereof, arising
out of or in any manner relating to all events or circumstances in any way
related to Executive’s employment with Company or the separation of that
employment against each of the Releasees. This Agreement and Release does not
affect Executive’s right to file a charge or complaint with any state, local, or
federal agency or to participate or cooperate in such a matter; however,
Executive acknowledges that Executive is not entitled to any other monies or
amounts other than those payments described in this Agreement.
3.    Confidentiality and Non-Disclosure of Agreement. Executive agrees that
Executive will not divulge the existence or terms of this Agreement, except to
Executive’s attorney, financial






 

--------------------------------------------------------------------------------







advisor and immediate family, or if required by subpoena or Court order, and as
required by governmental agencies including taxing authorities.
4.    Severability. Any term or provision of this Agreement which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.
5.    Non-Admission. Nothing contained in this Agreement nor the fact that the
Parties have signed the Agreement shall be considered an admission by either
Party.
6.    Competency; Opportunity to Review. Executive warrants that Executive is
fully competent to enter into this Agreement and Release and acknowledges that
Executive has been afforded the opportunity to review this Agreement with
Executive’s attorney for at least twenty-one (21) calendar days, that Executive
has been advised to consult with an attorney prior to executing this Agreement,
that Executive has read completely, and fully understands the terms of this
Agreement, and that Executive has signed this Agreement freely and voluntarily.
Further, Executive acknowledges that Executive has the opportunity revoke this
Agreement within seven (7) calendar days of signing it for ADEA purposes only
(“Revocation Period”) and that Executive must return any amount received
thereunder in such event.


DO NOT SIGN BELOW UNTIL JANUARY 2023
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify their agreement to the terms of this Agreement, the
parties have executed this Agreement on the dates set forth under their
signatures which appear below.


LAWRENCE D. BAIN




                
Date




IMH Financial Corporation




By:    
Date    Name:    
Title:    










 